UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6653 The Jensen Portfolio, Inc. (Exact name of registrant as specified in charter) 5300 Meadows Road, Suite 250 Lake Oswego, OR 97035-8234 (Address of principal executive offices) (Zip code) Robert McIver 5300 Meadows Road, Suite 250 Lake Oswego, OR 97035-8234 (Name and address of agent for service) (800) 221-4384 Registrant's telephone number, including area code Date of fiscal year end: May 31 Date of reporting period:February 28, 2010 Item 1. Schedule of Investments. The Jensen Portfolio, Inc. Schedule of Investments 2/28/2010 (Unaudited) (showing percentage of total net assets) SHARES VALUE COMMON STOCKS - 98.29% Aerospace & Defense - 3.84% United Technologies Corporation $ Beverages - 6.93% The Coca-Cola Company PepsiCo, Inc. Capital Markets - 3.20% T. Rowe Price Group, Inc. Chemicals - 5.79% Ecolab, Inc. Praxair, Inc. Electrical Equipment - 6.95% AMETEK, Inc. Emerson Electric Company Electronic Equipment, Instruments & Components - 2.97% Amphenol Corporation Food & Staples Retailing - 2.93% Sysco Corporation Health Care Equipment & Supplies - 11.22% C.R. Bard, Inc. Medtronic, Inc. Stryker Corporation Household Products - 9.98% Clorox Company Colgate-Palmolive Company The Procter & Gamble Company Industrial Conglomerates - 4.49% 3M Company IT Services - 8.81% Automatic Data Processing, Inc. Cognizant Technology Solutions Corporation (a) Paychex, Inc. Life Sciences Tools & Services - 2.97% Waters Corporation (a) Machinery - 2.02% Danaher Corporation Media - 3.25% Omnicom Group, Inc. Pharmaceuticals - 8.35% Abbott Laboratories Johnson & Johnson Professional Services - 3.53% Equifax, Inc. Software - 11.06% Adobe Systems, Inc. (a) Microsoft Corporation Oracle Corporation Total Common Stocks (Cost $1,828,108,294) SHORT TERM INVESTMENTS - 1.84% Money Market Fund - 1.84% Fidelity Institutional Money Market Fund - Government Portfolio, 0.03% (b) Total Short Term Investments (Cost $42,226,541) Total Investments(Cost $1,870,334,835) - 100.13% Liabilities in Excess of Other Assets - (0.13)% TOTAL NET ASSETS - 100.00% $ (a) Non-income producing security. (b) Variable rate security. The rate listed is as of February 28, 2010. Fair Valuation Pricing Inputs The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below. Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The following is a summary of the inputs used, as of February 28, 2010, involving the Fund's assets carried at value.The inputs of methodology used for valuing securities may not be an indication of the risk associated with investing in those securities. Investments at Value Total Level 1 Level 2 Level 3 Common Stock* $ 2,257,783,032 $ 2,257,783,032 $ - $ - Money Market Fund - Total Investments $ 2,300,009,573 $ 2,300,009,573 $ - $ - * For further information regarding security characteristics, please see the Schedule of Investments. The cost basis of investments for federal income tax purposes at February 28, 2010 was as follows**: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation $ 429,674,738 ** Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)The Jensen Portfolio, Inc. By (Signature and Title) /s/ Robert McIver Robert McIver, President Date4/16/10 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)/s/ Robert McIver Robert McIver, President Date4/16/10 By (Signature and Title) /s/ Brian Ferrie Brian Ferrie, Treasurer Date4/16/10
